Citation Nr: 1725001	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left total knee replacement, to include as secondary to the service connected disese or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied service connection for left total knee replacement for arthritis.



FINDING OF FACT

Left total knee replacement for arthritis was caused by the Veteran's service connected status post total knee replacement (previously right knee injury).


CONCLUSION OF LAW

Left total knee replacement for arthritis is proximately due to the Veteran's service connected status post total knee replacement (previously right knee injury).  38 C.F.R. § 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.


II.  Service Connection

Service connection shall be granted for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserted in his May 2010 claim that he had left knee replacement surgery as a result of having "to put more use on it" to compensate for his service-connected right knee disability.  Specifically, he asserted in writing in June 2013, that his initial problem with his left knee did not occur until after his right knee surgery. 

A review of the evidence of record reveals the Veteran had left total knee replacement surgery in March 2010 and right total knee replacement surgery in October 2001.  The Veteran is service connected for his status post total right knee replacement.

The record reflects that the Veteran was last afforded a VA examination related to this claim in April 2011.  The examiner "felt the left knee arthritis and subsequent knee replacement is less likely as not caused by the right night arthritis and knee replacement".  The examiner's rationale was that the Veteran's left knee pain and limitations started to become symptomatic as of 2005 and the right knee was replaced in 2001.  The examiner also stated that the Veteran had not injured his left knee as a result of falls caused by his right knee.  However, the examiner did not explain why delayed symptomatology supports the opinion that "left knee arthritis and subsequent knee replacement is less likely as not caused by the right night arthritis and knee replacement".   Similarly, the examiner did not address the Veteran's history of favoring his right.  See October 1992 VA Examination.

Although there is no reasons-or-bases requirement imposed on examiners, examiners must support their conclusions with an analysis that the Board can consider and weigh against contrary opinions.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, there are opinions that support the Veteran's claim.  In a March 2010 private examination record, co-signed by Dr. E.P., Physician's Assistant C.M. noted the Veteran has severe left knee arthritis and "may have increased pain on the left due to compensating" for the painful total right knee replacement.  This physical examination was prior to the Veteran's total left knee replacement and included reviewing radiographs of the Veteran's left knee.

In July 2013, Dr. E.P. stated "I think favoring the patient's right knee for many years contributed to his left knee problem.  He now needs a right knee revision surgery which is causing him to favor his left knee replacement causing pain and swelling there."

The Veteran's history of favoring his right knee and limping is supported by statements from the Veteran's family, a neighbor and medical professionals.

Where medical opinions conflict, the Board "may favor one medical opinion over another".  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).

The Board finds the statements of Physician's Assistant C.M. and Dr. E.P. of more probative weight than the statement of the 2011 VA examiner.   The VA examiner noted the Veteran's onset of left knee pain and limitations was in 2005, but did not explain how this supported examiner's opinion.  Furthermore, there is evidence of record indicating the Veteran's left knee issues started prior to 2005.

The Veteran is competent to report that he had left knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Private treatment records and a Disability Benefits Questionnaire, from 2013, indicate the Veteran stated his bilateral knee pain started 12-13 years prior, which is consistent with the timing of his right knee replacement.  Although there appears to be an inconsistency, the Board finds the Veteran credible with regard to the timing of his left knee pain, in that it started closer in time to his right knee replacement than indicated during his 2011 VA examination.

In considering the entire record, to include the competent and credible lay assertions and medical opinions, the Board finds that the weight of evidence supports that the Veteran's left total knee replacement for arthritis is proximately due to his service connected right knee.  Thus, secondary service connection is warranted.  38 C.F.R. § 3.310(a).  

ORDER

Entitlement to service connection for left total knee replacement is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


